



EXHIBIT 10.16




SECURED PROMISSORY NOTE







$2,500,000.00

Phoenix, Arizona

June 30, 2003




1.

FUNDAMENTAL PROVISIONS.




The following terms will be used as defined terms in this Note:




Payee and Holder:

VCA Nevada Incorporated, an Arizona corporation




Maker:

Greens Worldwide Incorporated, an Arizona corporation




Principal Amount:

Not to Exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00)




Interest Rate:

Ten percent (10%) per year




Default Interest Rate:

Eighteen percent (18%) per year




Maturity Date:

November 30, 2007




Business Day:

Any day of the year other than Saturdays, Sundays or legal holidays




Loan Documents:

This Secured Promissory Note (the “Note”) and the Pledge Agreement




Loan:

The loan from Payee to Maker in the Principal Amount and evidenced by this Note.




2.

PROMISE TO PAY.




For value received, Maker promises to pay to the order of Holder, at the office
of Holder at 2111 East Highland Avenue, Suite 210, Phoenix, Arizona 85016, or at
such other place as Holder may from time to time designate in writing, the
Principal Amount, together with accrued interest on the unpaid prin­cipal
balance at the Interest Rate.




3.

INTEREST; PAYMENTS.




(a)

Absent an Event of Default hereunder, the principal balance shall bear interest
at the Interest Rate stated.  Throughout the term of this Note, interest shall
be calculated on a 365-day year on the unpaid balance of the Principal Amount
and, in all cases, shall be computed for the actual number of days in the period
for which interest is charged, which period shall consist of 365 days on an
annual basis.




(b)

All payments due hereunder shall be made (i) without deduction of any present
and future taxes, levies, deductions, charges or with­holdings which amounts
shall be paid by Maker, and (ii) without any other set off.  Maker will pay the
amounts necessary such that the amount of the principal and interest received by
Holder is not less than that required by this Note.




(c)

Commencing on August 15, 2003 and on the fifteenth day of each month thereafter
until the Maturity Date, Maker shall pay to Holder annual installments of
interest accrued on the unpaid principal balance of this Note.




(d)

Commencing on January 15, 2004 and on the fifteenth day of each month thereafter
until the Maturity Date, Maker shall pay to Holder monthly installments of
principal in the amount of Ten Thousand Dollars ($10,000.00).




1.

PREPAYMENT.




Maker shall have the right to prepay the Principal Amount, or any portion
thereof, without premium or penalty, provided that Maker shall provide Holder
with at least five (5) days’ prior written notice of Maker’s intent to make any
prepayment.




2.

LAWFUL MONEY.




Principal and interest are payable in lawful money of the United States of
America.




3.

APPLICATION OF PAYMENTS; LATE CHARGE.




(a)

Absent the occurrence of an Event of Default hereunder, any payments received by
Holder shall be applied first to sums due Holder, other than principal and
interest, next to the payment of all interest accrued to the date of such
payment, and the balance, if any to the payment of principal.  Any payments
received by Holder after the occurrence of an Event of Default shall be applied
to the amounts specified in this Paragraph 6(a) in such order as Holder may
elect, in its sole discretion.




(b)

If any payment of interest and/or principal is not received by Holder when such
payment is due, then in addition to the remedies conferred upon Holder pursuant
to Paragraph 9, (i) a late charge of five percent (5%) of the amount of the
installment due and unpaid will be added to the delinquent amount to compensate
Holder for the expense of handling the delinquency but only for any payment past
due in excess of ten (10) days, regardless of any notice and cure periods, and
(ii) the amount due and unpaid (including, without limitation, the late charge)
shall bear interest at the Default Interest Rate, computed from the date on
which the amount was due and payable until paid unless Section 9 is applicable.




1.

SECURITY.




This Note is secured by a Pledge Agreement of even date executed by Maker in
favor of Holder (the “Pledge Agreement”).




2.

CONVERSION.




Holder may at its option, at any time or from time to time, convert this Note,
or any por­tion thereof, into common stock, as presently constituted (with full
anti-dilution protection), of Greens Worldwide Incorporated at twenty cents
($0.20) per share, by giving Maker written notice of any such election to
convert.




3.








#







--------------------------------------------------------------------------------




4.

EVENT OF DEFAULT.




The occurrence of any of the following shall be deemed to be an event of default
(“Event of Default”) hereunder:




(a)

default in the payment of principal or interest when due and failure to cure
such default within the applicable grace period; or




(b)

the occurrence of a default under the Pledge Agreement.




1.

REMEDIES.




Holder will not exercise any of the rights or remedies authorized or permitted
herein or in the Pledge Agreement which are exercisable upon the occurrence of a
default by Maker unless and until Holder has given notice to Maker pursuant to
paragraph 12 hereof and Maker shall have failed to cure the default specified
within such notice within a period of (a) ten (10) days after receipt of such
notice, as to any default occurring as a result of the nonpayment of any sum of
principal or interest which shall be or become payable by Maker to Holder, or
(b) thirty (30) days after receipt of such notice as to any other default
occurring under the terms of the Note or the Pledge Agreement, unless such
default cannot be cured within thirty (30) days.  If the default specified is
not a result of the nonpayment of principal and interest and cannot be cured
within thirty (30) days and Maker shall have initiated action to cure the same
within said period and shall proceed with due diligence, Holder shall not
exercise any right or remedy which is exercisable as a result of such default
until the expiration of a reasonable time, which in no event shall exceed sixty
(60) days without written consent of Holder.




2.

WAIVER.




Maker hereby waives diligence, demand for payment, presentment for payment,
protest, notice of nonpayment and all other notices or demands of any kind
(except notices specifically provided for in the Deed of Trust) and expressly
agrees that, without in any way affecting the liability of Maker, Holder may
extend any maturity date or the time for payment of any installment due
hereunder or otherwise modify the Note or the Deed of Trust.




3.

NOTICE.




All notices or other communications required or permitted to be given to
delivered under this Note shall be in writing and may be hand delivered,
deposited in the United States Mail, postage prepaid, or forwarded by facsimile
transmission with the original to follow by United States Mail addressed to said
party or parties at the addresses shown below, or to such other address as Maker
or Holder may designate by giving notice in the foregoing manner.  Any notice
hand-delivered or sent by facsimile shall be deemed effective when received and
any notice sent by United States Mail shall be deemed effective two (2) days
following the date of mailing.




If intended for Maker:




Greens Worldwide Incorporated

Attention:  Chairman and President

4813 Paradise Road

Las Vegas, Nevada 89109

Facsimile telephone number:  702-795-2656








#







--------------------------------------------------------------------------------




If intended for Holder:




VCA Nevada Incorporated

Attention:  President

2111 East Highland, Suite 210

Phoenix, Arizona 85016

Facsimile telephone number:  602-957-2290




4.

CHANGE, DISCHARGE, TERMINATION OR WAIVER.




No provision of this Note may be changed, discharged, terminated or waived
except in writing signed by the party against whom enforcement of the change,
discharge, termination or waiver is sought.  No failure on the part of Holder to
exercise and no delay by Holder in exercising any right or remedy under this
Note or under the law shall operate as a waiver thereof.




5.

ATTORNEYS’ FEES.




If this Note is not paid when due or if an Event of Default occurs, Maker
promises to pay all costs of enforcement and collection, including but not
limited to, reasonable attorneys’ fees.




6.

SEVERABILITY.




If any provision of this Note is unenforceable, the enforceability of the other
provisions shall not be affected and they shall remain in full force and effect.




7.

INTEREST RATE LIMITATION.




Maker agrees to pay an effective rate of interest that is the sum of the
interest rate provided for herein and any additional rate of interest resulting
from any other charges of interest or in the nature of interest paid or to be
paid in connection with this Note.  Holder and Maker agree that none of the
terms and provisions contained herein or in any of the Loan Documents shall be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate in excess of the maximum interest rate
permitted to be charged by the laws of the State of Arizona.  In such event, if
any Holder of this Note shall collect moneys which are deemed to constitute
interest which would otherwise increase the effective interest rate of this Note
to a rate in excess of the maximum rate permitted to be charged by the laws of
the State of Arizona, all such sums deemed to constitute interest in excess of
such maximum rate shall, at the option of Holder, be credited to the payment of
other amounts payable under the Loan Documents or returned to Maker.




8.

NUMBER AND GENDER.




In this Note the singular shall include the plural, and the masculine shall
include the feminine and neuter genders, and vice versa.




9.

HEADINGS.




Headings at the beginning of each numbered section of this Note are intended
solely for convenience and are not part of this Note.




10.








#







--------------------------------------------------------------------------------




11.

CHOICE OF LAW.




This Note shall be governed and construed in accordance with the laws of the
State of Arizona without giving effect to conflict of laws principles.
 Exclusive jurisdiction on all litigation will be in the Superior Court of
Maricopa County, Arizona.




12.

INTEGRATION.




The Note and the Deed of Trust contain the complete understanding and agreement
of Holder and Maker and supersede all prior representations, warranties,
agreements, arrangements, understandings and negotiations.




13.

BINDING EFFECT.




The Loan Documents will be binding upon, and inure to the benefit of, Holder,
Maker and their respective successors and assigns.




14.

TIME IS OF THE ESSENCE.




Time is of the essence with regard to each provision of the Loan Documents as to
which time is a factor.




MAKER:




GREENS WORLDWIDE INCORPORATED,

an Arizona corporation










By ______________________________

Connie S. Ross,

    Chairman




#







--------------------------------------------------------------------------------



PLEDGE AGREEMENT







THIS PLEDGE AGREEMENT is made and executed as of the 30th day of June, 2003, by
GREENS WORLDWIDE INCORPORATED, an Arizona corporation (“Debtor”) in favor of VCA
NEVADA INCORPORATED, an Arizona corporation (“Secured Party”), to secure the
payment of a promissory note payable by Debtor to Secured Party.  In
consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Debtor hereby
represents, warrants and agrees as follows:




1.

Grant of Security Interest.  Debtor hereby assigns, transfers and pledges to
Secured Party, and grants to Secured Party a first priority security interest
in, all of Debtor’s right, title and interest in the collateral described on the
attached Exhibit A, together with all dividends, proceeds of sale or exchange
with respect thereto (the “Collateral”).  




2.

Obligations Secured.  The obligations secured hereby (“Secured Obligations”) are
the payment and performance of:  




(a)

all indebtedness and other obligations of Debtor to Secured Party arising under
or in connection with that certain Promissory Note of even date executed by
Debtor as payor, in favor of Secured Party as payee, in the original principal
amount of $2,500,000.00, and all modifications, extensions or renewals thereof
(the “Note”); and




(b)

all obligations of Debtor and rights of Secured Party under this Agreement.




1.

Termination.  This Agreement shall terminate only upon the payment and
performance in full of all of the Secured Obligations.




2.

Warranties of Debtor.  Debtor represents and warrants with respect to the
Collateral and proceeds generally:  




(a)

that Debtor is the owner or has control thereof;




(b)

that Debtor has the right to pledge the Collateral and proceeds;




(c)

that the Collateral is genuine, free from liens, adverse claims, setoffs,
default, repayment, defenses and conditions precedent of any kind or character;




(d)

that the security interest in the Collateral granted to Secured Party is a first
priority security interest therein and Debtor has not and will not grant or
suffer another security interest in or encumbrance against the Collateral; and




(e)

that the person signing below is fully authorized to execute this Agreement and
bind the entity for which he/she is signing.




1.

Covenants of Debtor.  




(a)

General Covenants:  Debtor shall:




(a)

pay all indebtedness secured hereby when due;




(i)

perform all Secured Obligations when performance is due;




(ii)

permit Secured Party to exercise its powers;




(iii)

execute and deliver such documents as Secured Party deems necessary to create,
perfect and continue the security interest contemplated hereby;




(iv)

not permit any lien on the Collateral, except in favor of Secured Party; and




(v)

not change its chief place of business or the place where Debtor keeps records
concerning the Collateral and proceeds without first giving Secured Party
written notice of the address to which Debtor is moving same.




(a)

Covenants regarding Collateral and Proceeds.  Unless Secured Party elects to
exercise its right and power to waive the following, Debtor shall:




(i)

not commingle proceeds, nor sell, transfer, encumber, hypothecate or otherwise
dispose of any Collateral or the proceeds thereof, subject hereto at any time,
except to Secured Party;




(ii)

not modify, alter, amend or subordinate, or consent to or suffer any
modification, alteration, amendment or subordina­tion of, any of the Collateral,
nor, through action or failure to act, waive any of its rights thereunder;




(iii)

not subject the Collateral or the proceeds of the Col­lateral, or any portion
thereof, to any other lien or encumbrance, voluntary or involuntary; and




(iv)

provide any service and do all other acts and things necessary to keep the
Collateral and the proceeds of the Collateral free and clear of all defenses,
rights of offset and counterclaims.




1.

Powers of Secured Party.  Debtor appoints Secured Party its true
attorney-in-fact to perform any of the following powers, which are coupled with
an interest, are irrevocable until termination of this Agreement by payment and
performance in full of the Secured Obligations, and may be exercised from time
to time by Secured Party’s officers and employees, or any of them, whether or
not an Event of Default (as defined in Section 9 below) has occurred:  




(a)

to notify the transfer agent and any other person obligated on any security,
instrument or other document subject to this Agreement of Secured Party’s rights
hereunder;




(b)

to collect by legal proceedings or otherwise all dividends, interest, principal
or other sums now or hereafter payable upon or on account of the Collateral;




(c)

to insure, process and preserve the Collateral; and




(d)

to perform any obligation of Debtor under this Agreement.  




To effect the purposes of this Agreement, Secured Party may cause the
Collat­eral to be transferred to Secured Party’s name or the name of Secured
Party’s nominee.




1.

Secured Party’s Care and Delivery of the Collateral.  Secured Party’s obligation
with respect to the Collateral and proceeds in its possession shall be strictly
limited to the duty to exercise reasonable care in the custody and preservation
of the Collateral and proceeds.  Secured Party shall have no duty to take any
steps necessary to preserve the rights of Debtor against prior parties, or to
initiate any action to protect against the possibility of the decline in the
value of the Collateral or proceeds.  Secured Party shall not be obligated to
take any action with respect to the Collateral or proceeds requested by Debtor
unless such request is made in writing, and then only if Secured Party
determines that the requested actions would not jeopardize the value of the
Collateral and proceeds as security for the Secured Obligations.  Secured Party
may at any time deliver the Collateral and proceeds, or any part thereof, to
Debtor, and the receipt thereof by Debtor shall be a complete and full
acquittance of the Collateral and proceeds so delivered, and Secured Party shall
thereafter be discharged from any liability or responsibility therefor.  In the
event any of the Collateral or proceeds is in the hands of a Custodian or
Servicer pursuant to a Custodian and/or Servicing Agreement, said Custodian or
Servicer shall be deemed to be in possession of same as agent for and for the
benefit of Secured Party so as to perfect Secured Party’s interest in the
Collateral by possession.




2.

Payment of Taxes, Charges, Liens and Assessments.  Debtor agrees to pay prior to
delinquency all taxes, charges, liens and assessments against the Collateral and
proceeds, and upon the failure of Debtor to do so, Secured Party, at its option,
may pay any of them and shall be the sole judge of the legality or validity
thereof and the amount necessary to discharge the same.  Any such payments made
by Secured Party shall be obligations of Debtor to Secured Party, due and
payable immediately without demand, together with interest at the Default Rate
determined in accordance with the provisions of the Note, and shall be secured
by the Collateral and proceeds, subject to all the terms and conditions of this
Agreement.




3.

Events of Default.  The occurrence of any of the following shall be an “Event of
Default” under this Agreement:  




(a)

the failure of Debtor to pay and/or perform any Secured Obligation when payment
and/or performance is due;




(b)

the failure of Debtor to timely and fully perform any obligation of Debtor
contained herein; and




(c)

the breach of any warranty or agreement contained herein or in the Note.




1.

Remedies.  Upon the occurrence of any Event of Default, Secured Party shall have
the right to declare immediately due and payable all Secured Obligations,
without presentment, demand or notice of dishonor, all of which are expressly
waived by Debtor.  Secured Party shall have all other rights, privileges, powers
and remedies granted to a secured party upon default under the applicable
Uniform Commercial Code(s) or otherwise provided by law.  The rights, privileges
and powers of Secured Party shall be cumulative.  No single or partial exercise
of any of them shall preclude the further or other exercise thereof or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy.  Any waiver, permit, consent or approval of any kind by Secured Party
of any default hereunder or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.  While Debtor is in default:  




(a)

Secured Party may, at any time and at Secured Party’s sole option, appropriate
the Collateral and apply all proceeds toward repayment of the Secured
Obligations in such order of application as Secured Party may from time to time
elect or, at Secured Party’s sole option, place any proceeds in a cash
collateral account; and




(b)

Debtor shall assemble and deliver all Collateral and proceeds, and all books and
records pertaining thereto, to Secured Party at a reasonably convenient place
designated by Secured Party.  Debtor agrees that public or private sales, for
cash or on credit, to a wholesaler or retailer or investor, or user of
collateral of the types subject to this Agreement, or public auction, are all
commercially reasonable since differences in the sales price generally realized
in the different kinds of sales are ordinarily offset by differences in the
costs and credit risks of such sales.  Any proceeds of any disposition of the
Collateral following the occurrence of an Event of Default, or any part thereof,
may be applied by Secured Party to the payment of expenses incurred by Secured
Party in connection with the foregoing, including reasonable attorneys’ fees,
and the balance of such proceeds may be applied by Secured Party toward the
payment of the Secured Obligations and in such order of application as Secured
Party may from time to time elect.




1.

Disposition of Collateral and Proceeds.  Upon Secured Party’s transfer or
assignment of all or part of the Secured Obligations, Secured Party may transfer
all or any part of the Collateral pledged hereby, and upon such transfer,
Secured Party shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
trans­feree shall be vested with all liability and responsibility with respect
to any of the foregoing so transferred; but with respect to any Collateral or
proceeds not so transferred, Secured Party shall retain all rights and powers
hereby given.




2.

Costs, Expenses and Attorneys’ Fees.  All payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees, made or incurred by Secured
Party in exercising any right, power or remedy conferred by this Agreement or in
the enforcement thereof shall be paid to Secured Party by Debtor immediately and
without demand, together with interest at the Default Rate specified in the Note
(or, if there is no Default Rate of interest specified in the Note, at the
lesser of the rate of interest specified in the Note or the maximum rate
permitted by applicable law).




3.

Miscellaneous.  Presentment, protest, notice of protest, notice of dishonor,
notice of nonpayment and notice of acceptance of this Agreement are hereby
waived.  Any right to direct the application of payments or security for the
Secured Obligations and any right to require proceedings against others or to
require exhaustion of security are waived.  Consent to extensions, forbearances
or alterations of the terms of indebtedness, the release or substitution of
security, and the release of guarantors is given with respect to the Collateral
and all proceeds subject to this Agreement.  Until all indebtedness shall have
been paid in full, Debtor shall have no right of subrogation or contribution,
and Debtor hereby waives any benefit of or any right to participate in any
Collateral, pro­ceeds or other security whatsoever now or hereafter held by
Secured Party.




4.

Successors and Assigns.  This Agreement shall inure to the benefit of Secured
Party and its successors and assigns and shall be binding upon Debtor and its
successors and assigns; provided, however, that Debtor shall not assign its
rights or obligations under this Agreement without the prior written consent of
Secured Party in its sole discretion.




5.

Applicable Law.  This Agreement shall be governed by and con­strued in
accordance with the laws of the State of Arizona.  In the event of any dispute
concerning the interpretation, application or enforcement of this Pledge
Agreement, or any other document executed in connection herewith, the sole and
exclusive venue for same shall be the Superior Court of Maricopa County,
Arizona.  Debtor hereby consents to the exclusive jurisdiction and venue of said
court.  




6.

Severability.  If any provision of this Agreement shall be held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or any remaining provisions of this Agreement.




7.

Waiver.  No waiver by Secured Party of any default or breach by Debtor under
this Agreement shall be implied from any omission by Secured Party to take, or
any delay in taking, action on account of such default if such default persists
or is repeated.  No express waiver shall affect any default other than the
default expressly made the subject of the waiver and any such express waiver
shall be in writing and shall be operative only for the time and to the extent
therein stated.  Any waiver of any covenant, term or condition contained in this
Agreement shall not be construed as a waiver of any subsequent breach of the
same covenant, term or condition.  The consent or approval by Secured Party to
or of any act by Debtor requiring further consent or approval shall not be
deemed to waive or render unnecessary the consent or approval to or of any
subsequent similar act.  Notwithstanding anything set forth herein to the
con­trary, if no notice of a default or waiver is required hereunder and none
has been given, Secured Party shall not be deemed to have waived any rights
which it may have hereunder until seven (7) days following receipt by it of
written notice from Debtor alerting Secured Party to the fact that the time for
exercising any right or remedy hereunder has elapsed without exercise thereof
and such time for exercise shall automatically be extended to seven (7) days
after such notice.  If no action is taken by Secured Party within the seven (7)
days following notice, said right shall conclusively be deemed to have been
waived by Secured Party.  The intent of this Section is to avoid unintentional
waivers by Secured Party of any of its rights hereunder.




8.

Jury Waiver.  Debtor and Secured Party hereby waive their rights to a jury trial
in the event of any dispute or litigation arising in connection with this
agreement or any related document or instrument.




“Debtor”:




GREENS WORLDWIDE INCORPORATED,

an Arizona corporation







By ______________________________

Connie S. Ross,

Chairman and President




--------------------------------------------------------------------------------



EXHIBIT A




Description of Collateral







All of the right, title and interest, whether now existing or hereafter
acquired, of Debtor in, to and under the following:




1.

All now-existing or later acquired assets of Greens Worldwide Incorporated owned
by Debtor whether real property, personal property, tangible assets or
intangible assets (the “Assets”);




2.

All payments and other amounts due or to become due on and/or under all Assets;




3.

All proceeds of the Assets including, without limitation, any pay­ments or
transfers arising from the sale, transfer or exchange of the Assets;




4.

All income, revenue and proceeds derived from the Assets;




5.

All present and future additions, modifications, renewals, attach­ments,
replacements and substitutions of or to any or all of the collateral described
herein; and




6.

All proceeds and products of any of the collateral described herein, including
without limitation all moneys, deposit accounts, insurance proceeds and other
tangible or intangible property received upon a sale or disposition of any of
the foregoing.








